DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statement (IDS) submitted on 6/5/2020 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3. Claims 2, 3 and 8 are objected to because of the following informalities: 
Claim 2, last line, “the vibrator is on a tip side in the motor case” should read “the vibrator is on [[a]] the tip side in the motor case” because “tip side” was previously introduced in claim 1. 
Claim 3, the claim language recites “a plurality of the vibration motors and a plurality of the motor cases are included”. However, there is a lack of antecedent basis issue regarding the terms “a plurality of the vibration motors” and “a plurality of the motor cases”. It is clear from the disclosure that the Applicant intends to claim two vibration motors and two motor cases. Clarity can be provided by amending claim 1 to introduce the “vibration motor” as “at least one vibration motor” and amending claim 1 to introduce the “motor case” as “at least one motor case”. Claim 3 can then be updated to include “wherein the at least one motor case is a plurality of motor cases” and “wherein the at least one vibration motor is a plurality of vibration motors”.  Accordingly, the claims would need to be updated to reflect the new language in order to avoid any antecedent basis issues. 
Claim 8, “the motor case is closer to the exhaust portion than the filter support” should read “the motor case is [[closer to]] between the exhaust portion [[than]] and the filter support” in order to promote clarity. Specifically, the current claim language can be interpreted in two ways. The first way, in which the examiner believes was originally intended, wherein the distance between the motor case and the exhaust portion is less than the distance between the filter support and the exhaust portion. The second way, in which the examiner believes was not intended, wherein the distance between the motor case and the exhaust portion is less than the distance between the motor case and the filter support. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 6 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is not precisely clear what qualifies as “about 1% or more and about 10% or less of the maximum vibration frequency”.
Claim Rejections - 35 USC § 102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiaolong et al. (CN 108968804), hereinafter Xiaolong.
Regarding claim 1, Xiaolong teaches a dust collector (fig. 2, dust separating unit 19 having a dust collection chamber for collecting the removed dirt and dust (page 2 of the attached translation, 9th paragraph), comprising: 
a body (fig. 2, structure 42 and lid 44 are being interpreted as the body) provided with an intake portion (fig. 1, inlet 40) and an exhaust portion (fig. 1, outlet 39); 
a filter (fig. 2, filter 53); 
a filter support that supports the filter (see Xiaolong’s annotated fig. 2 below); 
a motor case protruding from an inner surface of the body (see Xiaolong’s annotated fig. 2 below. The indicated structure protrudes from an inner surface of the body); and 
a vibration motor accommodated in the motor case (see Xiaolong’s annotated fig. 2 below. The vibration motor 51 (page 4 of the attached translation, first paragraph) is accommodated in the motor case); wherein 

    PNG
    media_image1.png
    649
    707
    media_image1.png
    Greyscale

the body accommodates the filter support (see Xiaolong’s annotated fig. 2 above. The body, as interpreted above, accommodates the filter support); and 
a portion at a tip side of the motor case (see Xiaolong’s annotated fig. 2 above. Using broadest reasonable interpretation, the indicated portion qualifies as a portion at a tip side of the motor case) is at a position where the portion is allowed to come into contact with the filter support when the vibration motor is driven (When the vibration motor is driven, the indicated portion is at a position where it is allowed to come into contact with the filter support. See Xiaolong’s annotated fig. 2 above).  
Regarding claim 2, Xiaolong teaches the claimed invention as rejected above in claim 1. Additionally, Xiaolong teaches wherein 
the vibration motor includes a vibrator (page 4 of the attached translation, first paragraph; weight 52); and 
the vibrator is on a tip side in the motor case (see Xiaolong’s annotated fig. 2 above, the vibrator is on a tip side in the motor case).  
Regarding claim 8, Xiaolong teaches the claimed invention as rejected above in claim 1. Additionally, Xiaolong teaches wherein 
the exhaust portion is linked to the intake portion via the filter (fig. 1, Xiaolong teaches air flows radially inward through the filter and along the projections toward the vent of the vacuum cleaner (page 2 of the attached translation, 9th paragraph). Xiaolong teaches the exhaust portion is linked to the intake portion via the filter); and 
the motor case is closer to the exhaust portion than the 23filter support (see Xiaolong’s annotated fig. 2 above, Xiaolong teaches air flows radially inward through the filter and along the projections toward the vent of the vacuum cleaner (page 2 of the attached translation, 9th paragraph). Xiaolong teaches the motor case is closer to the exhaust portion than the filter support).  
Regarding claim 9, Xiaolong teaches 	a vacuum cleaner (fig. 1) comprising: 
the dust collector according to claim 1 (see above rejection of claim 1); and 
a blower (motor and fan unit 17) that is connected to the exhaust portion and generates a flow of air from the intake portion toward the exhaust portion through the filter in the dust collector (fig. 1, page 3 of the attached translation, fifth paragraph from bottom).
Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US PGPUB 20070000219), hereinafter Park.
Regarding claim 1, Park teaches A dust collector (Park’s air purifier qualifies as a dust collector because the air purifier is designed to allow dust that collects on a dust filter to be removed conveniently, rapidly and automatically [0003]), comprising: 
a body (fig. 2, housing 10 and the internal structure indicated by element 50 are being interpreted as the body) provided with an intake portion (plurality of air inlets 11) and an exhaust portion (plurality of air outlets 12); 
a filter (filter 20); 
a filter support (fig. 3 and 4, structure indicated by element 50 is being interpreted as a filter support, wherein the filter support is part of the body 10) that supports the filter (fig. 3, when the motor vibrates, the structure indicated by element 50 contacts the filter [0046], thereby supporting the filter in the direction of air flow); 
a motor case (fig. 4, case 61) protruding from an inner surface of the body (case 61 protrudes from an inner surface of structure 50, which is interpreted as part of the body (fig. 4)); and 
a vibration motor (fig. 4, vibration motor 63) accommodated in the motor case (fig. 4); wherein 
the body accommodates the filter support (fig. 2, the body accommodates (includes) the filter support); and 

    PNG
    media_image2.png
    686
    618
    media_image2.png
    Greyscale

a portion at a tip side of the motor case is at a position where the portion is allowed to come into contact with the filter support when the vibration motor is driven (see Park’s annotated fig. 4 above. A portion at a tip side of the motor case is at a position where the portion is allowed to come into contact with the filter support when the vibration motor is driven).  
Regarding claim 3, Park teaches the claimed invention as rejected above in claim 1. Additionally, Park teaches wherein 
a plurality of the vibration motors and a plurality of the motor cases are included (fig. 3, a plurality of vibration motor assemblies 60a and 60b); and 
each of the plurality of motor cases accommodates at least one of the vibration motors (figs. 3 and 4, plurality of vibration motor assemblies 60a and 60b [0049]).  
Regarding claim 4, Park teaches the claimed invention as rejected above in claim 3. Additionally, Park teaches wherein 
portions on the tip sides of the motor cases are respectively provided at positions separated from each other (fig. 3).  
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xiaolong et al. (CN 108968804), hereinafter Xiaolongin view of Black et al. (US PGPUB 20090282641), hereinafter Black.
Regarding claim 7, Xiaolong teaches the claimed invention as rejected above in claim 1. Additionally, Xiaolong teaches in design of the cleaner, the resonant frequency of the assembly formed by the filter and the protrusions can be determined. Accordingly, control unit 25 can be configured to operate motor 51 to cause vibration within a frequency range around the determined resonant frequency (page 4 of the attached translation, second to last paragraph). Xiaolong also teaches continuously vibrating the filter at different frequencies allows the accumulated dirt and dust to be removed in an improved manner and that the device is continuously cleaned in an increased, reduced and cyclic manner between different frequencies (page 1 of the attached translation, fourth and fifth paragraphs from bottom). 
Xiaolong does not explicitly teach wherein the vibration motor vibrates at a vibration frequency lower than a primary natural frequency of the motor case that accommodates the vibration motor.  
However, Black teaches filtering means having a vibration means to aid in cleaning the filter (fig. 2). Black also relates the term eigenfrequency to natural frequency [0016]. Additionally, Black teaches resonance occurs when the oscillation frequency approaches the eigenfrequency [0075]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Xiaolong, in view of Black’s frequency teachings, teaches wherein the vibration motor vibrates at a vibration frequency lower than a primary natural frequency of the motor case that accommodates the vibration motor. Specifically, it would have been obvious that Xiaolong in view of Black teaches the motor vibrates at a vibration frequency around (including lower than) a primary natural frequency (resonant frequency or eigen frequency) of the motor case that accommodates the vibration motor. Doing so would allow the device to function as intended in order to effectively clean the filter of dust and debris. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xiaolong et al. (CN 108968804), hereinafter Xiaolongin view of Henderson (US PGPUB 20150040342).
Regarding claim 10, Xiaolong teaches a vacuum cleaner (fig. 1), comprising: 
the dust collector according to claim 1 (see above rejection of claim 1); and 
a blower (motor and fan unit 17)  that is connected to the exhaust portion and generates a flow of air from the intake portion toward the exhaust portion through the filter in the dust collector (fig. 1, page 3 of the attached translation, fifth paragraph from bottom). 
Xiaolong does not explicitly teach a self-propelled vacuum cleaner, wherein the self-propelled vacuum cleaner is capable of performing self-propelled cleaning on a surface to be cleaned.
However, Henderson teaches a vacuum cleaner, wherein the wheels 56 may be idle wheels or driven wheels [0031]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiaolong to incorporate the teachings of Henderson to provide a vacuum cleaner with driven wheels. Doing so would reduce the effort of the user. 
	Xiaolong in view of Henderson teaches a self-propelled vacuum cleaner (Xiaolong in view of Henderson teaches a vacuum cleaner (of Xiaolong) having driven wheels (of Henderson) which makes the vacuum “self-propelled”), wherein the self-propelled vacuum cleaner is capable of performing self-propelled cleaning on a surface to be cleaned (Xiaolong in view of Henderson’s self-propelled vacuum cleaner is capable of performing self-propelled cleaning on a surface to be cleaned).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PGPUB 20070000219), hereinafter Parkin view of Ji (CN 107970692).
Regarding claim 5, Park teaches the claimed invention as rejected above in claim 3. Park does not explicitly teach wherein a vibration frequency of some of the vibration motors is different from a vibration frequency of others of the vibration motors.  
However, Ji teaches a filter cleaning apparatus having two vibrators, wherein the vibrators are vibrated at different frequencies so as to intensify the vibrations of the filter and filter cloth (page three of the attached translation, third paragraph from bottom, last two lines). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teachings of Ji to provide wherein a vibration frequency of some of the vibration motors is different from a vibration frequency of others of the vibration motors. Specifically, it would have been obvious to have vibrated the motors (of Park) at different frequencies. Doing so would intensify the vibrations of the filter (of Park), further promoting cleaning the filter of accumulated dust and debris. 
Allowable Subject Matter
7. Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Park et al. (US PGPUB 20070000219), hereinafter Park, in view of Ji (CN 107970692) is the closest prior art to the claimed invention but fails to teach or make obvious in combination with the additionally cited prior art the specific vibration frequencies of the vibration motors as particularly claimed in combination with all other elements of claims 1, 3 and 5. 
Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seung-Yong (EP 1776912) teaches a vacuum cleaner having two vibration units 400 for cleaning the filtering means.
Bone (USPGPUB 20050091784) teaches a vacuum cleaner having a vibration motor (fig. 8). 
Liu (US PGPUB 20200390303) is cited as being pertinent to the instant application. However, Liu does not qualify as prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./             Examiner, Art Unit 3723                                                                                                                                                                                           
/ANNE M KOZAK/             Supervisory Patent Examiner, Art Unit 3723